Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to claims filed 04/09/2020 as preliminarily amended on 04/10/2020.
 Claims 1-20 are pending.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 6 is objected to because of the following informalities: It recites, in part, “…task periods is lower that the lowest task period …”. The word ‘that’ should recite ‘than’.  Appropriate correction is required.

Claims 9 and 14 are objected to because of the following informalities: The claims recite (multiple instances) of “and/or” language. The PTAB found, non-precedential, in Ex Parte Gross, that “A and/or B” does have a meaning and that meaning is A alone, B alone, or A and B together. However, the Board noted the “preferred verbiage” should be more simply “at least one of A and B.” Examiner respectfully request the claims be amended to the preferred verbiage. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention recites a judicial exception, is directed to that judicial exception, an abstract idea, as it has not been integrated into practical application and the claims further do not recite significantly more than the judicial exception. Examiner has evaluated the claims under the framework provided in the 2019 Patent Eligibility Guidance published in the Federal Register 01/07/2019 and has provided such analysis below.
Step 1: Claims 1-9 are directed to control units comprising a processor and memory and fall within the statutory category of machines; Claims 10-20 are directed to methods and fall within the statutory category of processes. Therefore, “Are the claims to a process, machine, manufacture or composition of matter?” Yes.
In order to evaluate the Step 2A inquiry “Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?” we must determine, at Step 2A Prong 1, whether the claim recites a law of nature, a natural phenomenon or an abstract idea and further whether the claim recites additional elements that integrate the judicial exception into a practical application.
Step 2A Prong 1:
Claims 1 and 10-11: The limitations of “a scheduler scheduling a plurality of virtual machines running on said virtualization system, assigning processing time to 
Therefore, Yes, claims 1 and 10-11 recite judicial exceptions.
The claims have been identified to recite judicial exceptions, Step 2A Prong 2 will evaluate whether the claims are directed to the judicial exception.
Step 2A Prong 2: 
Claims 1 and 10-11: The judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements – “at least 
Therefore, “Do the claims recite additional elements that integrate the judicial exception into a practical application? No, these additional elements do not integrate the abstract idea into a practical application and they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
After having evaluating the inquires set forth in Steps 2A Prong 1 and 2, it has been concluded that the claims 1 and 10-11 not only recites a judicial exception but that 
Step 2B: 
Claims 1 and 10-11: The claims do not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than generic computing components and field of use/technological environment which do not amount to significantly more than the abstract idea.
Therefore, “Do the claims recite additional elements that amount to significantly more than the judicial exception? No, these additional elements, alone or in combination, do not amount to significantly more than the judicial exception.
Having concluded analysis within the provided framework, Claims 1 and 10-11 do not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 2, it recites additional element recitations of “the real-time attributes is a maximum allowed response time” as drafted, is merely the field of use/technological environment (see MPEP § 2106.05(h)). That is, the attribute under consideration in scheduling is merely a response time, this is just an environmental fact of the virtual machines. Further, a person could easily think about, mentally, scheduling around response time as the real-time attribute under consideration. For the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 2 also fails both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into 
With regard to claims 3, 12 and 16, they recites additional abstract idea recitations of “herein one of the real-time attributes is a greatest common denominator of the task periods of the respective virtual machine, and wherein the predetermined fixed sequence of virtual machine switches being calculated based on the at least one real time attribute comprises periodic scheduling the virtual machines according to the greatest common denominator of the task periods of the respective virtual machine.” as drafted, is a process that, but for the recitation of generic computing components, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person can think about evaluate the periods of tasks to be executed by the virtual machines and mentally calculate the greatest common denominator among the periods and use this in the mental scheduling. Further, claims 3, 12 and 16 do not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claims 3, 12 and 16 also fail both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more Therefore, Claims 3, 12 and 16 do not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claims 4, 13 and 17, they recite additional abstract idea recitations of “the predetermined fixed sequence of virtual machine switches calculated based on the real time attributes comprises scheduling according to the individual task periods of the set of task periods of the respective virtual machine” as drafted, is a process that, Claims 4, 13 and 17 do not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claims 5 and 19, they recite additional abstract idea recitations of “wherein within a cycle period at least one of the virtual machines is scheduled at least two times, wherein the sequence of the scheduled virtual machines is variable within the Claims 5 and 19 do not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claims 6 and 18, they recite additional element recitations of “wherein the lowest period of the first set of task periods is lower that the lowest task period of the second set of task periods and not a whole number factor of the lowest task period of the second set of task periods” as drafted, is merely a field of use/technological environment (see MPEP § 2106.05(h)). That is, are merely environmental facts about the virtual machines and their tasks. Further, claims 6 and 18 do not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claims 6 and 18 also fail both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more Therefore, Claims 6 and 18 do not recite patent eligible subject matter under 35 U.S.C. § 101.
Claims 7, 14 and 20 do not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 8, it recites additional abstract idea recitations of “wherein each virtual machine has a predetermined share of the cycle period, wherein in particular each virtual machine has a same share of the cycle period or wherein the Claim 8 does not recite patent eligible subject matter under 35 U.S.C. § 101.
With regard to claim 9, it recites additional element recitations of “an SRAM, and/or wherein said memory is a NOR-Flash for storing program code” which is merely a recitation of generic computing components/functions (see MPEP § 2106.05(b)) without imposing meaningful limitation which does not integrate a judicial exception into practical application, that is generic computing workload comprise inputs, computations and outputs. Further, claim 9 does not recite any further additional elements and for the same reasons as above with regard to integration into practical application and whether additional elements amount to significantly more, claim 9 also fails both Step 2A prong 2, thus the claims are directed to the judicial exception as it has not been integrated into practical application, and fails Step 2B as not amounting to significantly more. Therefore, Claim 9 does not recite patent eligible subject matter under 35 U.S.C. § 101.
Claim 15 does not recite patent eligible subject matter under 35 U.S.C. § 101.
Therefore, Claims 1-20 do not recite patent eligible subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 8-10, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cota-Robles et al. Pat. No. US 7,356,817 B1 (hereafter Cota-Robles).

With regard to claim 1, Cota-Robles teaches a control unit comprising: at least one processor; at least one memory connected to said at least one processor (instructions stored on/in such a memory for scheduling VMs may be executed by the processor system, 720, of computing system 710 … instructions, such as those previously described, may be obtained from the Internet via communications medium 740 for execution by processor system 720. Such instructions may be stored, either temporarily or substantially permanently in the memory and then executed, as was previously discussed in at least col. 8 lines 25-46); and
a virtualization system (FIG. 4 illustrates an embodiment, 400, of a virtual machine configuration that may be employed by embodiments of methods of real-time scheduling in accordance with the invention in at least col. 3 lines 33-54 and Fig. 4) comprising a scheduler for scheduling a plurality of virtual machines running on said virtualization system (In embodiments such as 400, an OS, API, user application or resource management application may communicate one or more parameters that may be used by a scheduler embodied in a VMM, such as 415 to schedule VMs such that real-time deadlines of applications executing within a VM may be met in at least col. 3 line 55 – col. 4 line 3),
assigning processing time to each of said virtual machines (a period of time that VM A 620 is utilizing the bare machine's computing resources … VMM 615 may suspend VM A 620's activities … restore data related to a prior suspension of VM B 630  according to a predetermined fixed sequence (a VMM, at a minimum, typically schedules the VMs. This scheduling may allow the VMs to share the computing resources of, for example, bare machine 610. Such scheduling is typically done with static or predetermined allocation sequences in at least col. 2 lines 52-56) of virtual machine switches forming a cycle period (As part of scheduling VM A 620 and VM B 630 in this embodiment, VMM 615 is capable of suspending one VM and retaining information necessary for restarting that VM. For example, at the end of a period of time that VM A 620 is utilizing the bare machine's computing resources, VMM 615 may suspend VM A 620's activities, store data related to the current activities of VM A 620, restore data related to a prior suspension of VM B 630 and allocate, or schedule, VM B its 75% share of bare machine 610's computing resources, for this example. However, scheduling percentages in such an embodiment are not guaranteed over any specific time period. In this respect, for this embodiment, VM A or VM B may not receive any share of bare machine 610's computing resources over a specific period of time due to, for example, contention for various resources, such as a disk drive, as one example in at least col. 2 line 52 – col. 3 line 18), which is repeated (Thus real-time scheduling of VMs is typically based on such interrupts. These interrupts are typically periodic and, for example, may be a clock interrupt or video display interrupt in at least col. 3 line 55 – col. 4 line 3 and predetermined allocation sequences in at least col. 2 line 56 and in at least col. 2 line 52 – col. 3 line 18),
the cycle period being the minimum time period after which the scheduling is repeated (FIG. 1 is a block diagram illustrating an embodiment for determining interrupt periodicity, Y, in embodiments of virtual machine (VM) configurations in accordance with the invention in at least col. 1 lines 58-61 and computing activities in the VMs are typically event driven and that device interrupts are typically the root-level events upon which such computing activities are, at least in part, based. Thus real-time scheduling of VMs is typically based on such interrupts. These interrupts are typically periodic and, for example, may be a clock interrupt or video display interrupt. The invention is, of course, not limited in scope to these particular interrupts, nor the to use of any particular interrupts. In such embodiments of methods in accordance with the invention, it is assumed that computing activities in VMs are typically interrupt driven, as was previously indicated, and that real-time scheduling of VMs is typically based on periodic interrupts. One embodiment of such a method for scheduling VMs may comprise the following. A user application, OS, API, or resource management application may communicate a resource requirement (X.sub.i) and an interrupt period (Y.sub.i) for each interrupt source, although the invention is not limited in scope in this respect. Alternatively, for example, each X.sub.i and Y.sub.i may correspond to a specific VM. In this respect, the subscripts, i, for X and Y may, for example, correspond to a respective interrupt or VM, although the invention is not limited in scope in this respect in at least col. 3 line 55 – col. 4 line 26, Examiner notes, the minimum period at which the scheduling is repeated is at the periodicity of the interrupts generated.),
wherein said virtualization system and the virtual machines are real-time systems (Real-time Scheduling Of Virtual Machines in at least title), the virtual machines having respectively at least one real-time attribute ("real-time" means, in this context, that computations or operations upon data available at one substantially predetermined time are to be completed by another substantially predetermined time, which may be referred to as a deadline, as previously indicated. Typically, real-time applications comprise a hierarchy of such deadlines in at least col. 1 lines 29-39 and a scheduler embodied in a VMM, such as 415 to schedule VMs such that real-time deadlines of applications executing within a VM may be met in at least col. 3 lines 57-60),
wherein at least one of the real time attributes of a first virtual machine is different than at least one of the corresponding real-time attribute(s) of a second virtual machine (determine whether the VMs are achieving their real-time deadlines with the computing resources they are allocated in at least col. 7 lines 12-14 and scheduling said plurality of virtual machines to achieve real-time deadlines based, at least in part, on said interrupt period values and resource requirement values in at least claim 13), and
wherein a predetermined fixed sequence of virtual machine switches is calculated based on the at least one real time attributes (user application or resource management application may communicate one or more parameters that may be used by a scheduler embodied in a VMM, such as 415 to schedule VMs such that real-time deadlines of applications executing within a VM may be met in at least col. 3 lines 57-60).

With regard to claim 5,Cota-Robles teaches wherein within a cycle period at least one of the virtual machines is scheduled at least two times (FIG. 5 illustrates an embodiment of a schedule for a particular set of X.sub.i and Y.sub.i values for an embodiment employing three VMs, A, B and C. In FIG. 5, table 510 indicates the respective X.sub.i and Y.sub.i values for VMs A, B and C. Table 520 indicates an embodiment of a schedule that may result from a real-time scheduling technique employed in a VMM scheduler in at least col. 4 lines 39-58 and in at least Fig. 5, first period VM B>C>B>A>B),
wherein the sequence of the scheduled virtual machines is variable within the cycle period (in at least Fig. 5, second period VM C>B>A>B>C (different, variable, than the first period VM B>C>B>A>B) and in at least col. 4 lines 39-58).

With regard to claim 8, Cota-Robles teaches wherein each virtual machine has a predetermined share of the cycle period, wherein in particular each virtual machine has a same share of the cycle period or wherein the virtual machines have unequal shares of the cycle period (a VMM, at a minimum, typically schedules the VMs. This scheduling may allow the VMs to share the computing resources of, for example, bare machine 610. Such scheduling is typically done with static or predetermined allocation sequences. For example, VM A 620 may be allocated 25 percent of bare machines 610's computing resources and VM B 630 may be allocated 75 percent of bare machine 610's computing resources. However, the actual allocation may vary and depend, at least in part, on the particular embodiment and the applications being run within the VMs in at least col. 2 line 52 – col. 3 line 18).

With regard to claim 9, Cota-Robles teaches an SRAM, and/or wherein said memory is a NOR-Flash for storing program code (… such memory, which is well-know to those of skill in the art, may comprise, as some examples, a compact disk read only memory (CDROM), a disk-drive, a digital versatile disk (DVD), static random access memory (SRAM); such as cache memory, or any number of various dynamic RAM (DRAM) configurations in at least col. 8 lines 5-24).

With regard to claim 10, a method for operating a control unit (FIG. 4 illustrates an embodiment, 400, of a virtual machine configuration that may be employed by embodiments of methods of real-time scheduling in accordance with the invention in at least col. 3 lines 33-54 and Fig. 4) comprising at least one processor, at least one memory connected to the at least one processor (instructions stored on/in such a memory for scheduling VMs may be executed by the processor system, 720, of computing system 710 … instructions, such as those previously described, may be obtained from the Internet via communications medium 740 for execution by processor system 720. Such instructions may be stored, either temporarily or substantially permanently in the memory and then executed, as was previously discussed in at least col. 8 lines 25-46), and
a virtualization system (FIG. 4 illustrates an embodiment, 400, of a virtual machine configuration that may be employed by embodiments of methods of real-time scheduling in accordance with the invention in at least col. 3 lines 33-54 and Fig. 4) comprising a scheduler for scheduling a plurality of virtual machines (In to assign processing time to each of the virtual machines (a period of time that VM A 620 is utilizing the bare machine's computing resources … VMM 615 may suspend VM A 620's activities … restore data related to a prior suspension of VM B 630 and allocate, or schedule, VM B its 75% share of bare machine 610's computing resources in at least col. 3 lines 1-11) according to a predetermined fixed sequence (a VMM, at a minimum, typically schedules the VMs. This scheduling may allow the VMs to share the computing resources of, for example, bare machine 610. Such scheduling is typically done with static or predetermined allocation sequences in at least col. 2 lines 52-56) of virtual machine switches forming a cycle period (As part of scheduling VM A 620 and VM B 630 in this embodiment, VMM 615 is capable of suspending one VM and retaining information necessary for restarting that VM. For example, at the end of a period of time that VM A 620 is utilizing the bare machine's computing resources, VMM 615 may suspend VM A 620's activities, store data related to the current activities of VM A 620, restore data related to a prior suspension of VM B 630 and allocate, or schedule, VM B its 75% share of bare machine 610's computing resources, for this example. However, scheduling percentages in such an embodiment are not guaranteed over any specific time period. In this respect, for this embodiment, VM A or VM B may not receive any share of bare machine 610's computing resources over a specific period of time due to, for example, contention for various resources, such as a disk drive, as one example which is repeated (Thus real-time scheduling of VMs is typically based on such interrupts. These interrupts are typically periodic and, for example, may be a clock interrupt or video display interrupt in at least col. 3 line 55 – col. 4 line 3 and predetermined allocation sequences in at least col. 2 line 56 and in at least col. 2 line 52 – col. 3 line 18),
the cycle period being the minimum time period after which the scheduling is repeated (FIG. 1 is a block diagram illustrating an embodiment for determining interrupt periodicity, Y, in embodiments of virtual machine (VM) configurations in accordance with the invention in at least col. 1 lines 58-61 and computing activities in the VMs are typically event driven and that device interrupts are typically the root-level events upon which such computing activities are, at least in part, based. Thus real-time scheduling of VMs is typically based on such interrupts. These interrupts are typically periodic and, for example, may be a clock interrupt or video display interrupt. The invention is, of course, not limited in scope to these particular interrupts, nor the to use of any particular interrupts. In such embodiments of methods in accordance with the invention, it is assumed that computing activities in VMs are typically interrupt driven, as was previously indicated, and that real-time scheduling of VMs is typically based on periodic interrupts. One embodiment of such a method for scheduling VMs may comprise the following. A user application, OS, API, or resource management application may communicate a resource requirement (X.sub.i) and an interrupt period (Y.sub.i) for each interrupt source, although the invention is not limited in scope in this respect. Alternatively, for example, each X.sub.i and Y.sub.i may correspond to a specific VM. In this respect, the subscripts, i, for X and Y may, for example, correspond , Examiner notes, the minimum period at which the scheduling is repeated is at the periodicity of the interrupts generated.),
wherein the virtualization system and the plurality of virtual machines are real-time systems (Real-time Scheduling Of Virtual Machines in at least title), the virtual machines having respectively real-time attributes (“real-time" means, in this context, that computations or operations upon data available at one substantially predetermined time are to be completed by another substantially predetermined time, which may be referred to as a deadline, as previously indicated. Typically, real-time applications comprise a hierarchy of such deadlines in at least col. 1 lines 29-39 and a scheduler embodied in a VMM, such as 415 to schedule VMs such that real-time deadlines of applications executing within a VM may be met in at least col. 3 lines 57-60),
wherein a real time attribute of a first virtual machine is different to the than a real-time attribute of a second virtual machine, the method comprising (determine whether the VMs are achieving their real-time deadlines with the computing resources they are allocated in at least col. 7 lines 12-14 and scheduling said plurality of virtual machines to achieve real-time deadlines based, at least in part, on said interrupt period values and resource requirement values in at least claim 13):
calculating the predetermined fixed sequence of virtual machine switches based on the at least one real time attributes (user application or resource management application may communicate one or more parameters that may be used by a scheduler embodied in a VMM, such as 415 to schedule VMs such that real-time 
switching, by the scheduler, to the first virtual machine according to the predetermined sequence calculated by said calculating (Switching between VM B>C>B>A>B|C>B>A>B>C|B>A>B>C>B|A>B>C>B>X in at least Fig. 5, anyone of which may be referre3d as the first virtual machine and is being switched to in the predefined sequence).

With regard to claim 17, Cota-Robles teaches a method for operating a control unit according to claim 10, wherein each virtual machine includes a plurality of periodic tasks (Thus real-time scheduling of VMs is typically based on such interrupts. These interrupts are typically periodic and, for example, may be a clock interrupt or video display interrupt in at least col. 3 line 55 – col. 4 line 3 and predetermined allocation sequences in at least col. 2 line 56 and in at least col. 2 line 52 – col. 3 line 18 and a scheduler embodied in a VMM, such as 415 to schedule VMs such that real-time deadlines of applications executing within a VM may be met in at least col. 3 lines 57-60 and real-time applications comprise a hierarchy of such deadlines in at least col. 1 lines 36-38) having respective task periods (A user application, OS, API, or resource management application may communicate a resource requirement (X.sub.i) and an interrupt period (Y.sub.i) for each interrupt source … a resource management application, such as 475, may communicate to the VMM a X.sub.i of 20 and a Y.sub.i of 10. This may then indicate to a scheduler embodied in such a VMM that it is desirable 
wherein one of the real-time attributes is a set of task periods (A user application, OS, API, or resource management application may communicate a resource requirement (X.sub.i) and an interrupt period (Y.sub.i) for each interrupt source in at least col. 4 lines 4-26 and Thus real-time scheduling of VMs is typically based on such interrupts. These interrupts are typically periodic and, for example, may be a clock interrupt or video display interrupt in at least col. 3 line 55 – col. 4 line 3 and determine whether the VMs are achieving their real-time deadlines with the computing resources they are allocated in at least col. 7 lines 12-14 and In embodiments such as 400, an OS, API, user application or resource management application may communicate one or more parameters that may be used by a scheduler embodied in a VMM, such as 415 to schedule VMs such that real-time deadlines of applications executing within a VM may be met in at least col. 3 line 55 – col. 4 line 3),
wherein the set of task periods of a respective virtual machine comprises task periods of tasks of the virtual machine wherein at least one virtual machine has a set of task periods including two task periods, and wherein said calculating comprises scheduling according to the individual task periods of the set of task periods of the respective virtual machine (A user application, OS, API, or resource management application may communicate a resource requirement (X.sub.i) and an interrupt period (Y.sub.i) for each interrupt source <multiple task periods corresponding to each interrupt source>, although the invention is not limited in scope in this respect. Alternatively, for example, each X.sub.i and Y.sub.i may correspond to a specific VM  without task periods of tasks of the same virtual machine, which are multiples of other task periods (Rather than communicating both X.sub.i and Y.sub.i values from an OS, user application, API, or resource management application, such an embodiment may communicate X.sub.i values in such a manner and employ a technique for determining the interrupt period, Y.sub.i, such as the technique illustrated in FIG. 1 in at least col. 4 lines 59-67 and in at least Fig. 5, B is scheduled every 2 instances (B>C>B>A>B>C>B) and C and A every 4 instances (continuing, A>B>C>B>A) thus A and C are a two times multiple of be (4 = 2x2) and also in at least col. 4 lines 39-58, Examiner notes that whilst the exemplary table 520 of Fig. 5 pertains to VM A-C, the virtual machine may be scheduled based on task periods of tasks within the virtual machine, mapped in detail in above claims. Therefore, VM A-C, for example, may be taken to correspond to task A-C of a single virtual machine in accordance with the periodicity of individual tasks as detailed above.),

With regard to claim 19, Cota-Robles teaches a method for operating a control unit according to claim 10, wherein within a cycle period at least one of the virtual machines is scheduled at least two times (in at least Fig. 5, first period B is scheduled 3 times), and wherein the sequence of the scheduled virtual machines is variable within the cycle period (in at least Fig. 5, first period B>C>B>A>B and second period is variable, it is C>B>A>B>C (so too is the third period variable, B>A>B>C>B, etc.)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 7, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cota-Robles et al. Pat. No. US 7,356,817 B1 (hereafter Cota-Robles) as applied to claims 1, 5, 8-10, 17 and 19 above and in further view of Masrur et al. “Designing VM Schedulers for Embedded Real-Time Applications (hereafter Masrur).

With regard to claim 2, Cota-Robles teaches a control unit according to claim 1,
Cota-Robles teaches scheduling on the basis of deadline (among others). Deadline are akin to response time, if a virtual machine or task must complete by a deadline, this will influence response time of the completion of that processing. Nevertheless, Cota-Robles does not specifically teach scheduling in view of response time.
However, in analogous art Masrur teaches wherein one of the real-time attributes is a maximum allowed response time (in at least 2. RELATED WORK ¶ 6 and in at least 3. MODELS AND NOTATION ¶ 5 and The design procedure is illustrated in Fig. 4. We start selecting the period and the time slice for the VM with the highest priority. Then we continue with the lower priority VMs in order of decreasing priorities. This is simply because we need to know the parameters of higher-priority VMs to be , Examiner notes that the scheduling around deadline is, in practice, designing also around response time, the tasks with the shortest deadline are afforded the highest priority scheduling and have the shortest response time).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the scheduling in view of response time of Masrur with the systems and methods of Cota-Robles resulting in a system in which not only are deadlines a real-time scheduling attribute as in Cota-Robles but so too do the systems and methods of Cota-Robles consider response time as in Masrur. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving the odds that in the worst case scenario the deadlines of each task and 

With regard to claim 3, Cota-Robles teaches a control unit according to claim 1, wherein each virtual machine comprises a plurality of periodic tasks (Thus real-time scheduling of VMs is typically based on such interrupts. These interrupts are typically periodic and, for example, may be a clock interrupt or video display interrupt in at least col. 3 line 55 – col. 4 line 3 and predetermined allocation sequences in at least col. 2 line 56 and in at least col. 2 line 52 – col. 3 line 18 and a scheduler embodied in a VMM, such as 415 to schedule VMs such that real-time deadlines of applications executing within a VM may be met in at least col. 3 lines 57-60 and real-time applications comprise a hierarchy of such deadlines in at least col. 1 lines 36-38) having respective task periods (A user application, OS, API, or resource management application may communicate a resource requirement (X.sub.i) and an interrupt period (Y.sub.i) for each interrupt source … a resource management application, such as 475, may communicate to the VMM a X.sub.i of 20 and a Y.sub.i of 10. This may then indicate to a scheduler embodied in such a VMM that it is desirable that this particular VM receive, for example, 2 microseconds (.mu.S) of computing resources every 10 .mu.S in at least col. 4 lines 4-26 and col. 4 lines 62-67),

However, in analogous art Masrur teaches wherein one of the real-time attributes is a greatest common denominator of the task periods of the respective virtual machine, and wherein the predetermined fixed sequence of virtual machine switches being calculated based on the at least one real time attribute includes comprises periodic scheduling the virtual machines according to the greatest common denominator of the task periods of the respective virtual machine (Here we schedule each single application on one domain/VM. For the considered case, that is, the ESC tasks T1 and T2 are scheduled together on one domain, while T3 to T5 are scheduled on a separated domain … Now, for T2 to be schedulable, we need to recompute sx ESC . First, we compute the T2’s worst-case execution demand … we can apply Eq. (10) where the time slice sx1 is given here by sxESC and the period px1  is pxESC … Replacing again sxESC = 1.5 in Eq. (9), we can see that this is the minimum possible value of sxESC . So, the ESC domain can meet all deadlines if sxESC = 1.5ms and pxESC =2.5ms …  in at least 6.1 The network domain, Design case B, Examiner notes, Masrur considers all the required deadlines, minimum inter-release times and minimum distance between consecutive jobs, Table 1: Real-time tasks, thus having found the greatest common denominator of task periods permissible such that it may be determined the minimum time slice, sxESC, such that the ESC domain can meet all deadlines (before switching to another domain)).


With regard to claim 7, Cota-Robles teaches a control unit according to claim 1,
Cota-Robles teaches scheduling in view of periods of virtual machines but does not specifically teach scheduling in view of the greatest common denominator of the periods of the virtual machines.
However, in analogous art Masrur teaches wherein the scheduling of a first virtual machine is shifted in time with respect to the scheduling of a second virtual machine by at least one task period granularity, the task period granularity being the greatest common denominator of the task periods of all virtual machines (Here we schedule each single application on one domain/VM. For the considered case, that is, the ESC tasks T1 and T2 are scheduled together on one domain, while T3 to T5 are scheduled on a separated domain … Now, for T2 to be schedulable, we need to recompute sx ESC . First, we compute the T2’s worst-case execution demand … we can apply Eq. (10) where the time slice sx1 is given here by sxESC and the period px1  is pxESC … Replacing again sxESC = 1.5 in Eq. (9), we can see that this is the minimum possible value of sxESC . So, the ESC domain can meet all deadlines if sxESC = 1.5ms and pxESC =2.5ms …  in at least 6.1 The network domain, Design case B, Examiner notes, Masrur considers all the required deadlines, minimum inter-release times and minimum distance between consecutive jobs, Table 1: Real-time tasks, thus having found the greatest common denominator of task periods permissible such that it may be determined the minimum time slice, sxESC, such that the ESC domain can meet all deadlines (before switching to another domain). Particularly in view of this last point, this determination of the greatest common denominator task period can be extended to the domain, virtual machine, level to ensure each virtual machine as a whole meets it deadline (which is in fact afforded by the cited equations)).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the scheduling in view of the greatest common denominator of the periods of the virtual machines of Masrur with the systems and methods of Cota-Robles resulting in a system in which not only are deadlines a real-time scheduling attribute as in Cota-Robles but so too do the systems and methods of Cota-Robles consider the greatest common denominator of the periods 

With regard to claim 16, Cota-Robles teaches a method for operating a control unit according to claim 10, wherein each virtual machine includes a plurality of periodic tasks (Thus real-time scheduling of VMs is typically based on such interrupts. These interrupts are typically periodic and, for example, may be a clock interrupt or video display interrupt in at least col. 3 line 55 – col. 4 line 3 and predetermined allocation sequences in at least col. 2 line 56 and in at least col. 2 line 52 – col. 3 line 18 and a scheduler embodied in a VMM, such as 415 to schedule VMs such that real-time deadlines of applications executing within a VM may be met in at least col. 3 lines 57-60 and real-time applications comprise a hierarchy of such deadlines in at least col. 1 lines 36-38) having respective task periods (A user application, OS, API, or resource management application may communicate a resource requirement (X.sub.i) and an interrupt period (Y.sub.i) for each interrupt source … a resource management application, such as 475, may communicate to the VMM a X.sub.i of 20 and a Y.sub.i of 10. This may then indicate to a scheduler embodied in such a VMM that it is desirable 
Cota-Robles teaches scheduling in view of task periods of tasks executing within the virtual machines but does not specifically teach scheduling in view of the greatest common denominator of the periods of the tasks.
However, in analogous art Masrur teaches wherein one of the real-time attributes is a greatest common denominator of the task periods of the respective virtual machine, and wherein said calculating comprises periodically scheduling the virtual machines according to the greatest common denominator of the task periods of the respective virtual machines (Here we schedule each single application on one domain/VM. For the considered case, that is, the ESC tasks T1 and T2 are scheduled together on one domain, while T3 to T5 are scheduled on a separated domain … Now, for T2 to be schedulable, we need to recompute sx ESC . First, we compute the T2’s worst-case execution demand … we can apply Eq. (10) where the time slice sx1 is given here by sxESC and the period px1  is pxESC … Replacing again sxESC = 1.5 in Eq. (9), we can see that this is the minimum possible value of sxESC . So, the ESC domain can meet all deadlines if sxESC = 1.5ms and pxESC =2.5ms …  in at least 6.1 The network domain, Design case B, Examiner notes, Masrur considers all the required deadlines, minimum inter-release times and minimum distance between consecutive jobs, Table 1: Real-time tasks, thus having found the greatest common denominator of task periods permissible such that it may be determined the minimum time slice, sxESC, such that the ESC domain can meet all deadlines (before switching to another domain)).


With regard to claim 20, Cota-Robles teaches a method for operating a control unit according to claim 10,
Cota-Robles teaches scheduling in view of periods of virtual machines but does not specifically teach scheduling in view of the greatest common denominator of the periods of the virtual machines.
However, in analogous art Masrur teaches wherein the scheduling of a first virtual machine is shifted in time with respect to the scheduling of a second virtual machine by at least one task period granularity, the task period granularity being the greatest common denominator of the task periods of all virtual machines (Here we schedule each single application on one domain/VM. For the considered case, that is, the ESC tasks T1 and T2 are scheduled together on one domain, while T3 to T5 are scheduled on a separated domain … Now, for T2 to be schedulable, we need to recompute sx ESC . First, we compute the T2’s worst-case execution demand … we can apply Eq. (10) where the time slice sx1 is given here by sxESC and the period px1  is pxESC … Replacing again sxESC = 1.5 in Eq. (9), we can see that this is the minimum possible value of sxESC . So, the ESC domain can meet all deadlines if sxESC = 1.5ms and pxESC =2.5ms …  in at least 6.1 The network domain, Design case B, Examiner notes, Masrur considers all the required deadlines, minimum inter-release times and minimum distance between consecutive jobs, Table 1: Real-time tasks, thus having found the greatest common denominator of task periods permissible such that it may be determined the minimum time slice, sxESC, such that the ESC domain can meet all deadlines (before switching to another domain). Particularly in view of this last point, this determination of the greatest common denominator task period can be extended to the domain, virtual machine, level to ensure each virtual machine as a whole meets it deadline (which is in fact afforded by the cited equations)).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the scheduling in view of the greatest common denominator of the periods of the virtual machines of Masrur with the systems and methods of Cota-Robles resulting in a system in which not only are deadlines a real-time scheduling attribute as in Cota-Robles but so too do the systems and methods of Cota-Robles consider the greatest common denominator of the periods .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cota-Robles et al. Pat. No. US 7,356,817 B1 (hereafter Cota-Robles) as applied to claims 1, 5, 8-10, 17 and 19 above and in further view of Masuoka Pat. No. US 7,454,752 B2 (hereafter Masuoka).

With regard to claim 11, Cota-Robles teaches a method for configuring a virtualization system of a control unit (FIG. 4 illustrates an embodiment, 400, of a virtual machine configuration that may be employed by embodiments of methods of real-time scheduling in accordance with the invention in at least col. 3 lines 33-54 and Fig. 4),
the control unit comprising at least one processor and at least one memory  connected to the at least one processor (instructions stored on/in such a memory for scheduling VMs may be executed by the processor system, 720, of computing system 710 … instructions, such as those previously described, may be obtained from the Internet via communications medium 740 for execution by processor system 720. Such 
a virtualization system (FIG. 4 illustrates an embodiment, 400, of a virtual machine configuration that may be employed by embodiments of methods of real-time scheduling in accordance with the invention in at least col. 3 lines 33-54 and Fig. 4) including a scheduler scheduling a plurality of virtual machines (In embodiments such as 400, an OS, API, user application or resource management application may communicate one or more parameters that may be used by a scheduler embodied in a VMM, such as 415 to schedule VMs such that real-time deadlines of applications executing within a VM may be met in at least col. 3 line 55 – col. 4 line 3) to assign processing time to each of the virtual machines (a period of time that VM A 620 is utilizing the bare machine's computing resources … VMM 615 may suspend VM A 620's activities … restore data related to a prior suspension of VM B 630 and allocate, or schedule, VM B its 75% share of bare machine 610's computing resources in at least col. 3 lines 1-11) according to a predetermined fixed sequence (a VMM, at a minimum, typically schedules the VMs. This scheduling may allow the VMs to share the computing resources of, for example, bare machine 610. Such scheduling is typically done with static or predetermined allocation sequences in at least col. 2 lines 52-56) of virtual machine switches forming a cycle period (As part of scheduling VM A 620 and VM B 630 in this embodiment, VMM 615 is capable of suspending one VM and retaining information necessary for restarting that VM. For example, at the end of a period of time that VM A 620 is utilizing the bare machine's computing resources, VMM 615 may suspend VM A 620's activities, store data related to the current activities of VM which is repeated (Thus real-time scheduling of VMs is typically based on such interrupts. These interrupts are typically periodic and, for example, may be a clock interrupt or video display interrupt in at least col. 3 line 55 – col. 4 line 3 and predetermined allocation sequences in at least col. 2 line 56 and in at least col. 2 line 52 – col. 3 line 18),
the cycle period being the minimum time period after which the scheduling is repeated (FIG. 1 is a block diagram illustrating an embodiment for determining interrupt periodicity, Y, in embodiments of virtual machine (VM) configurations in accordance with the invention in at least col. 1 lines 58-61 and computing activities in the VMs are typically event driven and that device interrupts are typically the root-level events upon which such computing activities are, at least in part, based. Thus real-time scheduling of VMs is typically based on such interrupts. These interrupts are typically periodic and, for example, may be a clock interrupt or video display interrupt. The invention is, of course, not limited in scope to these particular interrupts, nor the to use of any particular interrupts. In such embodiments of methods in accordance with the invention, it is assumed that computing activities in VMs are typically interrupt driven, as was previously indicated, and that real-time scheduling of VMs is typically based on , Examiner notes, the minimum period at which the scheduling is repeated is at the periodicity of the interrupts generated.),
wherein the virtualization system and the plurality of virtual machines are real-time systems (Real-time Scheduling Of Virtual Machines in at least title), the virtual machines having respectively real-time attributes ("real-time" means, in this context, that computations or operations upon data available at one substantially predetermined time are to be completed by another substantially predetermined time, which may be referred to as a deadline, as previously indicated. Typically, real-time applications comprise a hierarchy of such deadlines in at least col. 1 lines 29-39 and a scheduler embodied in a VMM, such as 415 to schedule VMs such that real-time deadlines of applications executing within a VM may be met in at least col. 3 lines 57-60),
wherein each virtual machine comprises a plurality of periodic tasks (Thus real-time scheduling of VMs is typically based on such interrupts. These interrupts are typically periodic and, for example, may be a clock interrupt or video display interrupt in at least col. 3 line 55 – col. 4 line 3 and predetermined allocation sequences in at least  having respective task periods (A user application, OS, API, or resource management application may communicate a resource requirement (X.sub.i) and an interrupt period (Y.sub.i) for each interrupt source … a resource management application, such as 475, may communicate to the VMM a X.sub.i of 20 and a Y.sub.i of 10. This may then indicate to a scheduler embodied in such a VMM that it is desirable that this particular VM receive, for example, 2 microseconds (.mu.S) of computing resources every 10 .mu.S in at least col. 4 lines 4-26 and col. 4 lines 62-67),
the method comprising: determining the real-time attributes of each task (determine whether the VMs are achieving their real-time deadlines with the computing resources they are allocated in at least col. 7 lines 12-14); assigning the tasks to different virtual machines, such that a first virtual machine has a different real-time attribute than a second virtual machine (scheduling said plurality of virtual machines to achieve real-time deadlines based, at least in part, on said interrupt period values and resource requirement values in at least claim 13 and in at least col. 3 lines 57-60);
determining a share of each virtual machine within a cycle period (In such prior art embodiments, a VMM, at a minimum, typically schedules the VMs. This scheduling may allow the VMs to share the computing resources of, for example, bare machine 610. Such scheduling is typically done with static or predetermined allocation 
determining nominal scheduling times for each virtual machine based on the real time attributes of the virtual machines (scheduling said plurality of virtual machines to achieve real-time deadlines based, at least in part, on said interrupt period values and resource requirement values in at least claim 13 and Y.sub.i may be expressed as the frequency at which the resource requirement should be allocated in at least col. 4 line 21 and employing such a state machine in this manner, to initialize the state machine with an approximate Y.sub.i. Such initialization may decrease the time employed to converge on an actual Y.sub.i for a given interrupt in at least col. 5 lines 31-48);
determining real scheduling times based on the nominal scheduling times and the share of each virtual machine within a cycle period (initialize such a state machine with an estimated Y.sub.i value for each interrupt. For a given interrupt in such an embodiment, the state machine would initially be at state 0, indicated in FIG. 2 by element 240. If the expected Y.sub.i value, which may be an initialized value, is less than an actual Y.sub.i value, state machine 200 may then transition to state 1, indicated by element 250. For this particular embodiment, if the next actual Y.sub.i matches the expected Y.sub.i, then state machine 200 would persist in state 1, for this specific situation, while if the expected Y.sub.i is greater than the next actual Y.sub.i, the state 
the real scheduling times as a scheduling schedule to be executed by the scheduler, wherein the scheduling schedule represents the predetermined fixed sequence of virtual machine switches (FIG. 5 illustrates an embodiment of a schedule for a particular set of X.sub.i and Y.sub.i values for an embodiment employing three VMs, A, B and C. in at least col. 4 lines 39-42 and A user application, OS, API, or resource management application may communicate a resource requirement (X.sub.i) and an interrupt period (Y.sub.i) for each interrupt source, although the invention is not limited in scope in this respect. Alternatively, for example, each X.sub.i and Y.sub.i may correspond to a specific VM in at least col. 4 lines 4-26 and The real-time schedule illustrated in table 520 satisfies the resource requirements indicated by these respective X.sub.i and Y.sub.i values and may, therefore, be used to schedule the respective VMs in at least col. 3 lines 55-58 and The real-time schedule illustrated in table 520 satisfies the resource requirements indicated by these respective X.sub.i and Y.sub.i values and may, therefore, be used to schedule the respective VMs in at least col. 4 line 55-58).
Cota-Robles teaches the schedule and execution of scheduling as claimed but does not specifically teach storing the schedule wherein the schedule can be read from storage.
However, in analogous art Masuoka teaches storing the real scheduling times as a scheduling schedule to be read and executed by the scheduler (the rule generation tool 152 can read the job execution schedule 200, job execution condition list 300, action list 400 and event list 500 stored in the storage 153 and can write the 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the storing the schedule wherein the schedule can be read from storage of Masuoka with the systems and methods of Cota-Robles resulting in a system in which the schedule of virtual machine and task of Cota-Robles may be stored and read and executed from storage as in Masuoka. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving system efficiency and reliability by taking storing, reading and executing the schedule to have a picture of the entirety of the virtual machine and task schedule and allow for optimization and automatic administration of the system at large (see at least Masuoka col. 15 lines 13-18 and col. 4 lines 5-8 and 20-25 and col. 10 lines 3-8).

Claims 12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cota-Robles et al. Pat. No. US 7,356,817 B1 (hereafter Cota-Robles) in view of Masuoka Pat. No. US 7,454,752 B2 (hereafter Masuoka) as applied to claim 11 above and in further view of Masrur et al. “Designing VM Schedulers for Embedded Real-Time Applications (hereafter Masrur).

With regard to claim 12, Cota-Robles and Masuoka teach a method according to claim 11 further comprising
Cota-Robles teaches scheduling in view of periods of virtual machines but does not specifically teach scheduling in view of the greatest common denominator of the periods of the virtual machines.
However, in analogous art Masrur teaches determining a greatest common denominator of the task periods of each virtual machine, wherein the real-time attribute is a greatest common denominator of the task periods of the respective virtual machine (Here we schedule each single application on one domain/VM. For the considered case, that is, the ESC tasks T1 and T2 are scheduled together on one domain, while T3 to T5 are scheduled on a separated domain … Now, for T2 to be schedulable, we need to recompute sx ESC . First, we compute the T2’s worst-case execution demand … we can apply Eq. (10) where the time slice sx1 is given here by sxESC and the period px1  is pxESC … Replacing again sxESC = 1.5 in Eq. (9), we can see that this is the minimum possible value of sxESC . So, the ESC domain can meet all deadlines if sxESC = 1.5ms and pxESC =2.5ms …  in at least 6.1 The network domain, Design case B, Examiner notes, Masrur considers all the required deadlines, minimum inter-release times and minimum distance between consecutive jobs, Table 1: Real-time tasks, thus having found the greatest common denominator of task periods permissible such that it may be determined the minimum time slice, sxESC, such that the ESC domain can meet all deadlines (before switching to another domain). Particularly in view of this last point, this determination of the greatest common 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the scheduling in view of the greatest common denominator of the periods of the virtual machines of Masrur with the systems and methods of Cota-Robles and Masuoka resulting in a system in which not only are deadlines a real-time scheduling attribute as in Cota-Robles but so too do the systems and methods of Cota-Robles consider the greatest common denominator of the periods of the virtual machines as in Masrur. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving the odds that in the worst case scenario the deadlines of each virtual machine are met (see at least Masrur 6.1 The network domain, Design case B) as well as, overall, selecting optimum time slices and periods for each VM affording ability to schedule all tasks and virtual machines, minimization of resources used and meeting all deadlines (see at least Masrur ABSTRACT).

With regard to claim 14, Cota-Robles and Masuoka teach a method according to claim 11, further comprising:
Cota-Robles and Masuoka do not specifically teach determining scheduling times to reduce stress/context switches.
However, in analogous art Masrur teaches determining the stress and/or number of virtual machine switches per a predetermined of time (a shorter pxl can 
shifting all nominal scheduling times of at least a first virtual machine with respect to the all nominal scheduling times of a second virtual machine by at least one task period granularity in order to reduce the stress and/or the number of virtual machine switches to be performed by the scheduler (Here we schedule each single application on one domain/VM. For the considered case, that is, the ESC tasks T1 and T2 are scheduled together on one domain, while T3 to T5 are scheduled on a separated domain … Now, for T2 to be schedulable, we need to recompute sx ESC . First, we compute the T2’s worst-case execution demand … we can apply Eq. (10) where the time slice sx1 is given here by sxESC and the period px1  is pxESC … Replacing again sxESC = 1.5 in Eq. (9), we can see that this is the minimum possible value of sxESC . So, the ESC domain can meet all deadlines if sxESC = 1.5ms and pxESC =2.5ms …  in at least 6.1 The network domain, Design case B, Examiner notes, Masrur considers all the required deadlines, minimum inter-release times and minimum distance between consecutive jobs, Table 1: Real-time tasks, thus having found the greatest common denominator of task periods permissible such that it may be determined the minimum time slice, sxESC, such that the ESC domain can meet all deadlines (before switching to another domain). Particularly in view of this last point, this determination of the greatest common denominator task period can be extended to the domain, virtual machine, level to ensure each virtual machine as a whole meets it deadline (which is in fact afforded by the cited equations)),
wherein the stress is, for any scheduling point for a given virtual machine, the minimal distance in time to the next scheduling points for all other virtual machines (We denote by T a set of sporadic, independent, and fully preemptive real-time tasks. Each task Ti in T is characterized by its relative deadline di, its worst-case execution time ei and its minimum inter-release time pi, i.e., the minimum distance between two consecutive jobs of Ti. For all tasks, we assume that relative deadlines di are less than or equal to the respective minimum inter-release times pi in at least 3. MODELS AND NOTATION, ¶ 2).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the determining scheduling times to reduce stress/context switches of Masrur with the systems and methods of Cota-Robles and Masuoka resulting in a system in which not only are deadlines a real-time scheduling attribute as in Cota-Robles but so too do the systems and methods of Cota-Robles consider the greatest common denominator of the periods of the virtual machines to optimize yet reduce context switching as in Masrur. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improving the odds that in the worst case scenario the deadlines of each virtual machine are met (see at least Masrur 6.1 The network domain, Design case B) as well as, overall, selecting optimum time slices and periods for each VM affording ability to schedule all tasks and virtual machines, minimization of resources used and meeting all deadlines (see at least Masrur ABSTRACT) whilst optimizing the schedule in view of reducing context switching (see at least Masrur 4. MINIMUMREQUIREMENTS FOR A VM, last paragraph).

With regard to claim 15, Masuoka teaches reading and executing the scheduling schedule by the scheduler (the rule generation tool 152 can read the job execution schedule 200, job execution condition list 300, action list 400 and event list 500 stored in the storage 153 and can write the policy rule list 600 also stored therein in at least col. 4 lines 5-8 and 20-25 and the rule generation tool 152 reads and writes the job execution schedule 200 into variable C, takes out a rescheduling method from the contents of the variable A (one entry in action list 400, that is, one action) and modifies the job execution schedule stored in the variable C in accordance with the taken-out rescheduling method (707) in at least col. 10 lines 3-8 and a job manager 951 is executed as a program. The job manager 951 executes a process of administering jobs executed in the information processing system 900 in at least col. 12 lines 56-67).


Allowable Subject Matter
Claims 4, 6, 13 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcoming any outstanding rejections under 35 U.S.C § 101 and 112.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160212065 A1
teaches
Controlling fair bandwidth allocation efficiently
EP 3343366 A1
teaches
System and method for scheduling a plurality of guest systems and/or threads


Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.

When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY A TEETS whose telephone number is (571)272-3338.  The examiner can normally be reached on Monday - Friday, 6am-2pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY A TEETS/Primary Examiner, Art Unit 2195